Title: To James Madison from Rufus King, 3 July 1801 (Abstract)
From: King, Rufus
To: Madison, James


3 July 1801, London. No. 23. Reports Parliament “prorogued,” ministry negotiations with France apparently stalled, and British relations with Baltic countries improving. Notes arrival at Suez of British forces from India, increasing likelihood that French will evacuate Egypt. Believes Portuguese have agreed to a “hard and humiliating” peace. Conveys latest word on British regard for American neutral rights: “The Law respecting the Prize-Courts in the West-Indies and Halifax having passed, no farther Difficulties now stand in the way of the promised Reform, which will, I have reason to hope, be carried into execution with as much expedition as can be expected from a Government habitually slow in all it’s measures.” Has received word from Paris that French consent to the revised convention with U.S. is “extremely doubtful.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). 2 pp.; in a clerk’s hand, signed by King; docketed by Wagner as received 23 July (probably September). Printed in King, Life and Correspondence of Rufus King, 3:480–81.


